Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Priority is being given back to 09/29/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2019, 06/04/2020, and 11/19/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura (WO2015011787) in view of Kawai (US PUB NO 2013/0082517).
Regarding claim 1:
Kitamura teaches:
A construction machine (A hybrid hydraulic shovel (1) [abstract]) comprising: 
an engine (an engine (4) [abstract]); 
a generator (a generator motor [abstract]) driven by the engine (the generator motor and the hydraulic pump are driven by the engine [page 2]);
a capacitor (“a capacitor 12” [page 4]) storing power generated by the generator (a capacitor 12 is connected to the power converter 10, and the power generated by the generator motor 5 is stored in the capacitor 12 through the power converter 10. [page 4]);
an electric or electronic facility (“the control system 40” [page 4]) driven or controlled (the control system 40 mainly includes a vehicle body controller 41, an engine controller 42, a monitor controller 43, a hybrid controller 44, and a vehicle information management controller 45. [page 4]) by power supplied from the capacitor (the hybrid controller 44 controls driving of the generator 101, the turning generator motor 11, the driver 101 that enables transmission and reception of power from the capacitor 12, the inverter 104, and the booster 105, that is, driving of the power converter 10. [page 6]);
and a controller performing automatic stop control to stop the engine (Some hybrid work machines employ an auto idle stop mechanism that stops the engine when the machine is not operating in order to further reduce fuel consumption. [page 2]) in a case where a preset automatic stop condition is satisfied (The AIS set time is a time from when the AIS operation condition (automatic stop operation condition of the engine 4) is established until an AIS state to be described later changes to an instruction. [page 5]),
wherein the controller controlling power supplied from the capacitor to the electric or electronic facility (the hybrid controller 44 controls driving of the generator 101, the turning generator motor 11, the driver 101 that enables transmission and reception of power from the capacitor 12, the inverter 104, and the booster 105, that is, driving of the power converter 10. [page 6]),
estimating a charge amount (examiner notes that while not explicitly stated, the system would inherently require some means of degerming charge level of the capacitors.) by which the capacitor is charged by the generator while the engine is in operation (Electric power generated by the generator motor is charged in a capacitor as a power storage device, and is output from the capacitor to an electric motor via an inverter. [page 2]),
estimating an electric discharge amount (examiner notes that while not explicitly stated, the system would inherently require some means of determining charge level of the capacitors.) corresponding to power supplied from the capacitor to the electric or electronic facility (Electric power generated by the generator motor is charged in a capacitor as a power storage device, and is output from the capacitor to an electric motor via an inverter. [page 2]) while the engine is stopped under the automatic stop control (examiner notes that a hybrid machine would inherently use the power from the power source while operating in the automatic stop mode.),
Kawai also teaches:
an engine (fig. 1, engine 1); 
a generator (fig. 1, alternator 5) driven by the engine (an alternator serving as a power generation device that is driven by the engine 1. [0023]);
a capacitor (fig. 1, secondary battery 8) storing power generated by the generator (The sub-battery 8, meanwhile, is connected to the alternator 5 via a second switch 10, and the second switch 10 enables selection of (switching between) a condition in which charging from the alternator 5 to the sub-battery 8 is possible [0023]);
an electric or electronic facility (fig. 1, batter control unit 12, electrical components 6) driven or controlled by power supplied from the capacitor (a reference numeral 8 denotes a sub-battery serving as a second battery used to operate the electric components 6 serving as the electric loads during an idling stop in the engine 1 [0023]; examiner notes that the battery control unit 12 would inherently be driven by the batter 8 power as it would be the only source of power to the system when under the auto-stop condition.);
and a controller (fig. 1, engine control unit 2) performing automatic stop control to stop the engine in a case where a preset automatic stop condition is satisfied (an engine control device that performs idling stop control, in which an engine is stopped automatically during an idling operation, when a predetermined condition is established. [0004]),
wherein the controller controlling power supplied from the capacitor to the electric or electronic facility (a battery charging/discharging control unit 12 that controls energization of the two relay coils 9b, 10b. [0024]),
estimating a charge amount by which the capacitor is charged by the generator while the engine is in operation (The charging time estimation unit 22 estimates charging times T.sub.m1, T.sub.m2 required to restore a capacity of the main battery 7 from the estimated residual capacity value C.sub.main of the main battery 7 to the target capacity value of the main battery 7 and charging times T.sub.s1, T.sub.52 required to restore a capacity of the sub-battery 8 from the estimated residual capacity value C.sub.sub of the sub-battery 8 to the target capacity value of the sub-battery 8 [0027]),
estimating an electric discharge amount (“calculated discharge amount” [0041]) corresponding to power supplied from the capacitor to the electric or electronic facility (so that a residual capacity of the sub-battery 8 after discharge is maintained at or above a set value (a discharge limit capacity value C.sub.lim). [0029]; in Step S17, the discharge amount limitation unit 24 determines whether or not the current estimated residual capacity value C.sub.sub of the sub-battery 8 stored in the memory 25 is equal to or smaller than the discharge limit capacity value C.sub.lim. [0040]) while the engine is stopped under the automatic stop control (The discharge amount limitation unit 24 limits an amount of discharge from the sub-battery 8 during the idling stop in the engine 1 [0029]),
Kitamura does not explicitly teach, however Kawai teaches:
and stopping supply of power from the capacitor to the electric or electronic facility (the discharge amount limitation unit 24 halts discharging of the sub-battery 8 in Step S19. [0041]) in a case where the engine is stopped under the automatic stop control (referring to FIG. 4, after the idling stop discharge processing starts, the capacity management implementation unit 23 causes the sub-battery 8 to discharge in Step S16. As shown in FIG. 9, the capacity management implementation unit 23 causes the sub-battery 8 to discharge by opening the first switch 9 and closing the second switch 10. As a result of this discharge, the electric component load 6 is operated during the idling stop. [0039]) and the electric discharge amount is determined to be larger than the charge amount (The discharge amount limitation unit 24 limits the amount of discharge from the sub-battery 8 by opening the second switch 10 so as to halt discharging from the sub-battery 8, when the residual capacity of the sub-battery 8 lowers and reaches the discharge limit capacity value C.sub.lim during the idling stop in the engine 1. [0029]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kitamura to include the teachings as taught by Kawai to allow “a capacity management implementation unit that implements capacity management on said first battery by controlling said first switch such that said first battery is charged for said first estimated charging time and implements capacity management on said second battery by controlling said second switch such that said second battery is charged for said second estimated charging time; and a discharge amount limitation unit for limiting a discharge amount of said second battery during said idling stop in said engine so that a residual capacity of said second battery after discharge is maintained at or above a set value.” [Kawai, 0008]. This system allows for battery health to be maintained for secondary battery 8 by limiting depth of discharge and to ensure sufficient power is maintained in main battery 7 to allow a proper restart of the engine once the secondary battery 8 is depleted.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura (WO2015011787) in view of Kawai (US PUB NO 2013/0082517) in further view of All About Circuits (NPL).
Regarding claim 2:
Kitamura in view of Kawai teach all the limitations of claim 1, upon which this claim is dependent.
Kawai further teaches:
wherein the controller estimates the charge amount by which the capacitor is charged by the generator (The charging time estimation unit 22 estimates charging times T.sub.m1, T.sub.m2 required to restore a capacity of the main battery 7 from the estimated residual capacity value C.sub.main of the main battery 7 to the target capacity value of the main battery 7 and charging times T.sub.s1, T.sub.52 required to restore a capacity of the sub-battery 8 from the estimated residual capacity value C.sub.sub of the sub-battery 8 to the target capacity value of the sub-battery 8 [0027]) on a basis of a [preset constant]  indicating a relationship between an operation time of the engine and the charge amount of the capacitor (in Step S8, the charging time estimation unit 22 estimates a charging time T.sub.s1 required to charge the sub-battery 8 from the estimated residual capacity value C.sub.sub of the sub-battery 8 currently stored in the memory 25 to a charging target capacity value C.sub.r of the sub-battery 8.),
and estimates the electric discharge amount corresponding to power supplied from the capacitor to the electric or electronic facility (so that a residual capacity of the sub-battery 8 after discharge is maintained at or above a set value (a discharge limit capacity value C.sub.lim). [0029]; in Step S17, the discharge amount limitation unit 24 determines whether or not the current estimated residual capacity value C.sub.sub of the sub-battery 8 stored in the memory 25 is equal to or smaller than the discharge limit capacity value C.sub.lim. [0040]) on a basis of a [preset constant] indicating a relationship between a stop time of the engine under the automatic stop control  and the electric discharge amount of the electric or electronic facility (the discharge amount limitation unit 24 determines in Step S17 that the current estimated residual capacity value C.sub.sub of the sub-battery 8 stored in the memory 25 is equal to or smaller than the discharge limit capacity value C.sub.lim [0041]).
Kitamura in view of Kawai does not explicitly teach, however All About Circuits teaches:
on a basis of a preset constant (time constant τ (tau)) indicating a relationship between an operation time of the engine (examiner notes that the capacitor wouldn’t be charged until the engine was operating.) and the charge amount of the capacitor (see at least image below from All About Circuits; time constant tau relates to the charge and discharge level of a capacitor below where a capacitor is fully charge or discharged in “5RC” or five time constants.),
on a basis of a preset constant (time constant τ (tau)) indicating a relationship between a stop time of the engine under the automatic stop control (examiner notes that the capacitor wouldn’t be discharged until the engine was stopped.) and the electric discharge amount of the electric or electronic facility (see at least image below from All About Circuits; time constant tau relates to the charge and discharge level of a capacitor below where a capacitor is fully charge or discharged in “5RC” or five time constants.).

    PNG
    media_image1.png
    833
    820
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kitamura in view of Kawai to include the teachings as taught by All About Circuits to allow “The time constant of a resistor-capacitor series combination is defined as the time it takes for the capacitor to deplete 36.8% (for a discharging circuit) of its charge or the time it takes to reach 63.2% (for a charging circuit) of its maximum charge capacity given that it has no initial charge.” [All About Circuits]. Using a time constant to monitor and track the charge level is the easier way to track charge level because using other values do not yield as reliable of a result.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura (WO2015011787) in view of Kawai (US PUB NO 2013/0082517) in further view of Teraya (US PUB NO 2010/0044131).
Regarding claim 3:
Kitamura in view of Kawai teach all the limitations of claim 1, upon which this claim is dependent.
Kawai further teaches:
wherein the automatic stop condition for the automatic stop control includes at least a first continuous-operation time condition (The charging times T.sub.s1, T.sub.s2 relating to the sub-battery 8 [0027]) and a second continuous-operation time condition (The charging times T.sub.s1, T.sub.s2 relating to the sub-battery 8 [0027]) both indicating a time for which the engine has operated since starting (see figs. 2 and 5, examiner notes each process begins upon a restart of the engine.; according to the control performed by the battery charging/discharging control unit 12, the estimated residual capacity value C.sub.main of the main battery 7 and the estimated residual capacity value C.sub.sub of the sub-battery 8 are determined, the charging times T.sub.m1, T.sub.s1, T.sub.m2, T.sub.s2 required to charge the respective batteries 7, 8 from the determined estimated residual capacity values C.sub.main, C.sub.sub to the charging target capacity values C.sub.r of the respective batteries 7, 8 are estimated, and opening/closing of the first switch 9 and the second switch 10 is controlled such that the respective batteries 7, 8 are charged during the estimated charging times T.sub.m1, T.sub.s1, T.sub.m2, T.sub.s2 [0051]),
and the first continuous-operation time condition for initial start that is starting performed in a state where the engine is stopped and where supply of power from the capacitor to the electric or electronic facility is stopped (FIG. 2 shows a first half part of a flowchart illustrating the content of control executed by a battery charging/discharging control unit according to the first embodiment [0010]) is set to involve a longer time (examiner notes that while not explicitly stated that T.sub.s1 is longer than T.sub.s2, it would have been obvious to one having ordinary skill in the art at the time of filing because an initial charge from a fully depleted battery would take longer than a battery that is only depleted to a controlled threshold that is less than fully empty and in light of the teachings of Teraya below an initial warm up of the engine would be a longer process than an engine that is restarting which has already warmed up.) than the second continuous-operation time condition for restart that is starting performed in a state where the engine is stopped under the automatic stop control (FIG. 5 is a flowchart showing a sub-routine of engine restarting and battery charging [0013]).
Teraya also teaches:
wherein the automatic stop condition for the automatic stop control includes at least a first continuous-operation time condition (“a second specified” [0018]) and a second continuous-operation time condition (“a first specified time” [0018]) both indicating a time for which the engine has operated since starting (The operation request generation unit generates the operation request until catalyst warm-up duration from the time when the internal combustion engine is started becomes equal to a first specified time while the first travel mode is selected, and generates the operation request until the catalyst warm-up duration becomes equal to a second specified time longer than the first specified time while the second travel mode is selected. [0018]),
Kitamura in view of Kawai does not explicitly teach, however Teraya teaches:
and the first continuous-operation time condition (“a second specified” [0018]) for [initial start that is starting performed] in a state where the engine is stopped and where supply of power from the capacitor to the electric or electronic facility is stopped is set to involve a longer time (a second specified time longer than the first specified time [0018]) than the second continuous-operation time condition (“a first specified time” [0018])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kitamura in view of Kawai to include the teachings as taught by Teraya to allow “the control apparatus further includes a catalyst warm-up unit for controlling the internal combustion engine such that a catalyst capable of purifying exhaust gas discharged from the internal combustion engine is warmed up.” [Teraya, 0018]. This allows the engine to fully warm up and allow for proper purification of then engine exhaust gas though the catalytic converters.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Egami (US PAT NO 6,018,694) discloses a system with a minimum run time for the engine after a restart.
Zhao (US PUB NO 2019/0107069) discloses a system with a minimum run time for the engine after a restart.
Chang (US PUB NO 2007/0279032) discloses an apparatus includes a first resistor in a first current path of a resistor-capacitor (RC) circuit, the resistor connected to a power source. A variable capacitor is included in a second current path of the RC circuit and operably connected to the power source and a virtual ground generator. A comparison circuit is configured to make a determination regarding a voltage VR across the resistor to a ground relative to a voltage VC across the capacitor to a virtual ground from the virtual ground generator. A control circuit is configured to make an adjustment of a value of the variable capacitor, based on the determination.
Choi (US PUB NO 2015/0377974) discloses a battery state estimation method and system and a recording medium for performing the method. The battery state estimation is provided by applying an ARX model and a dual extended Kalman filter. A battery state estimation system estimates a parameter of a battery model using an ARX model and estimates a battery state by applying the estimated parameter of the battery model to a dual extended Kalman filter including a state filter used to estimate a state of charge (SOC) and a weight filter used to estimate a state of health (SOH) of the battery.
Books (US PUB NO 2015/0252770) discloses a unique controls process providing engine start/stop functionality. In one form, the controls process includes engine stop controls which evaluate a plurality of engine stop request conditions and a plurality of engine stop capability conditions, as well as engine start controls which evaluate a plurality of engine start request conditions and a plurality of engine start capability conditions.
Jiang (US PAT NO 7,503,413) discloses a method is provided for determining when to allow a vehicle engine to be placed in an engine standby mode. Various conditions, such as driver-controlled conditions, vehicle conditions, and energy management conditions, are compared to corresponding predetermined conditions. If at least some of the conditions match their corresponding predetermined conditions, the vehicle engine is allowed to be placed in a standby mode.
Dupuy (US PAT NO 9,181,915) discloses an inventive system and method for managing vehicle power is presented. The novel technology provides a means to automatically shutdown a vehicle's engine when conditions are such that engine power is not needed, reducing fuel consumption as well as lowering noise and emissions. A series of conditions are examined to determine whether engine power is needed and hence whether shutdown can be safely performed. The inventive system and method can also determine when power is again needed by the engine and can re-start the engine automatically at such times.
Wortham (US PAT NO 8,198,863) discloses a model-based battery fuel gauges that connect across a rechargeable battery and track the per-cent state of charge of the battery. The model based fuel gauges provide a measure of the open terminal voltage of a battery, even when the battery is powering a load, to provide the state of charge information. Analog and digital implementations of the battery model fuel gauges may be used, and incorporated into a battery powered device in various ways, including constantly powered implementations and implementations that are turned on and off with the battery powered device. Various exemplary embodiments are disclosed.
Aoki (DE19923277) discloses a generator motor is operated as electric motor, and assists the engine. The generator motor is operated as generator to charge the battery. A control unit controls the energizing current of the battery at the time of operation as electric motor or generator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665